DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Below is the Final Action on the Merits for claims 1 – 9. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (U.S. Patent No. 6,485, 300 B1) in view of Simons (WO 2014/097022 A1).
Regarding independent Claim 1, Muller teaches a toothbrush (Fig. 8) comprising: a main body (toothbrush, 81) including a head portion (head, 83) having a bristle raising surface (front surface of 83 where bristles extend from; Fig. 8) on which bristles (cleaning bristles, 84) are provided in a standing manner (Fig. 8); a light emitting diode (light emitter, 71) that emits light through a specific region of the bristle raising surface (Fig. 8) to a tooth surface (74; Col. 12, lines 37 – 45), and an optical filter member (light guide, 76) that receives radiated light from the tooth surface (74) resulting from the light through the specific region (Col. 12, lines 45 – 49), the light emitting diode (71) and the optical filter member (76) being provided in the main body (81; Fig. 8); and a processor (signal/data processing means, 78) that has functions to collectively detect whether or not a dental substance, the dental substance being at least one of dental plaque or dental calculus (Col. 1, lines 11 – 14) is present on the tooth surface (74) based on an output from the optical filter member (Col. 12. Line 45 – Col. 13, line 3; Col. 13, lines 4 – 10; Col. 14, line 35 – Col. 15, line 4; Claims 25, 42 and 43; Figs. 9a – 9d).  
Although Muller teaches a processor identifying the dental substance, the reference fails to explicitly teach a processor that counts a predetermined time during brushing, and to distinguish whether the dental substance present on the tooth surface is the dental plaque or the dental calculus, wherein the dental plaque is a substance that can be removed by tooth brushing and the dental calculus is a substance that cannot be removed by tooth brushing, wherein the processor starts to count the predetermined time in response to the detection of  the dental substance during brushing, and wherein 
Simon, however, teaches a processor (controller, 235; Paragraphs [0043] and [0044]) identifying the dental substance (Figs. 1 and 3; Paragraphs [0045] and [0046]), wherein the processor counts a predetermined time during brushing (Paragraphs [0046] – [0049]), and to distinguish whether the dental substance present on the tooth surface is the dental plaque or the dental calculus, wherein the dental plaque is a substance that can be removed by tooth brushing and the dental calculus is a substance that cannot be removed by tooth brushing (Paragraph [0048]), wherein the processor starts to count the predetermined time in response to the detection of  the dental substance during brushing (Paragraphs [0051] – [0054]), and wherein the processor (235) determines any remaining dental substance present on the tooth surface after expiration of the predetermined period is the dental calculus (Paragraphs [0008] and [0058]).

    PNG
    media_image1.png
    786
    545
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Muller to further include a processor identifying the dental substance, the reference fails to explicitly teach a processor that counts a predetermined time during brushing, and to distinguish whether the dental substance present on the tooth surface is the dental plaque or the dental calculus, wherein the dental plaque is a substance that can be removed by tooth brushing and the dental calculus is a substance that cannot be removed by tooth brushing, wherein the 
 Regarding Claim 2, Muller, as modified, teaches the toothbrush (Fig. 8) wherein the processor (78) is provided in the main body (81).  
Regarding Claim 3, Muller, as modified, teaches the toothbrush (Fig. 8) further comprising: a motor (motor, 87) that vibrates the head portion (83) together with the bristles (Col. 14, lines 18 – 20) and is provided inside of the main body (81), wherein the processor (78) performs control for reducing an intensity of vibration performed by the motor (87) when the processor (78) determines that the dental calculus is present on the tooth surface (74; Claim 14).  
Regarding Claim 4, Muller, as modified, teaches the toothbrush (Fig. 8) further comprising: a notification unit (indicator means, 79) that performs notification of a state detected by the processor (78) or a result of determination by the processor (78; Col. 13 lines 4 – 10).  
Regarding Claim 5, Muller, as modified, teaches the toothbrush (Fig. 8) wherein when the processor (78) determines that the dental calculus (Col. 1, lines 11 – 14) is present on the tooth surface (Col. 12, lines 37 – 53), or when the state detected by the processor (78) shifts from a state in which the dental plaque or dental calculus  (Col. 1, lines 11 – 14) is present to a state in which neither the dental plaque nor dental calculus is present, the notification unit (79) performs notification for prompting a change of a brushing region brushed with the bristles (Col. 3, lines 46 – 62; Col. 10, lines 14 – 31; Col. 13, lines 4 – 10).  
Regarding Claim 6, Muller, as modified, teaches the toothbrush (Fig. 8) wherein the processor (78) detects a brushing region brushed with the bristles (Col. 6, lines 3 – 14); and a memory in which data for each brushing region indicating whether or not the processor has determined that the dental calculus is present on the tooth surface is stored (Col. 3, lines 22 – 30).  
Regarding Claim 9, Muller, as modified, teaches the toothbrush (Fig. 8) wherein the toothbrush (81) reduces a vibration intensity when the processor (78) determines that the dental calculus present at the expiration of the predetermined period (Col. 1, lines 11 – 14, Col. 6, lines 23 – 40 and Col. 14, lines 7 – 20).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (U.S. Patent No. 6,485, 300 B1) in view of Simons (WO 2014/097022 A1) and Jeon et al (U.S. Patent Publication No. 2013/0141558 A1).
16 	Regarding Claim 7, Muller teaches all of the elements of claim 6 as discussed above.
Muller does not teach the toothbrush further comprising: a communication network that transmits the data stored in the memory to an external device from the main body.  
Jeon, however, teaches a communication network (1) that transmits the data stored in the memory to an external device from the main body (via cable, 2; Paragraphs [0047 and 0048]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Muller to further include a communication network that transmits the data stored in the memory to an external device from the main body, as taught by Jeon, to provide a device that is capable of storing historical data and produce images for treatment recommendations for a given patient.
Regarding Claim 8, Muller teaches all of the elements of claim 6 as discussed above.
Muller further teaches a system comprising the toothbrush (81).
Mueller does not teach the system comprising a computer apparatus provided outside of the main body of the toothbrush, wherein the computer apparatus includes: a computer communication network that receives data from the memory of the toothbrush;  3407130005US a computer processor that processes the data from the memory and produce an image showing a region of the tooth rows in which dental calculus is present; and a display which the image produced by the computer processor is displayed.
Jeon, however, teaches a computer apparatus (1) provided outside of the main body of the toothbrush (Fig. 6a), wherein the computer apparatus includes: a computer communication network that receives data from the memory of the toothbrush (via cable 2; Paragraphs [0047 and 0048]);  3407130005US a computer processor that processes the data from the memory (Paragraph [0047]) and produce an image showing a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Muller to further include a computer apparatus provided outside of a main body of the toothbrush, wherein the computer apparatus includes: a computer communication network that receives data from the memory of the toothbrush;  3407130005US a computer processor that processes the data from the memory and produce an image showing a region of the tooth rows in which dental calculus is present; and a display which the image produced by the computer processor is displayed, as taught by Jeon, to provide a device that is capable of storing historical data and produce images for treatment recommendations for a given patient.
Response to Arguments
Applicant’s arguments, filed April 6, 2021 with respect to rejected claims 1 – 9 under 35 U.S.C 102 and 103 have been fully considered and are persuasive; therefore the rejection is withdrawn.   
Although Muller teaches a processor identifying the dental substance, the reference fails to explicitly teach a processor that counts a predetermined time during brushing, and to distinguish whether the dental substance present on the tooth surface is the dental plaque or the dental calculus, wherein the dental plaque is a substance that can be removed by tooth brushing and the dental calculus is a substance that cannot be removed by tooth brushing, wherein the processor starts to count the predetermined time in response to the detection of  the dental substance during brushing, and wherein the processor determines any remaining dental substance present on the tooth surface after expiration of the predetermined period is the dental calculus
Applicant’s arguments with respect to amended claims 1 – 9 have been fully considered, however after further consideration and as necessitated by the amendments presented, a new grounds of rejection is made in view of Simon. Muller remains applicable to teaching certain structural claim limitations of the instant application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723                                                                                                                                                                                           

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723